ICJ_047_SouthWestAfrica_LBR_ZAF_1961-12-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 5 DECEMBER 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE DU 5 DÉCEMBRE 1961
This Order should be cited as follows:

“South West Africa Cases (Ethiopia v. South Africa,
Liberia v. South Africa),
Order of 5 December 1961: I.C.J. Reports 1961, p. 61.”

La présente ordonnance doit étre citée comme suit:

« Affaires du Sud-Ouest africain (Ethiopie c. Afrique du Sud;
Libéria c. Afrique du Sud),
Ordonnance du 5 décembre 1961: C. I. J. Recueil 1961, p. 61.»

 

Sales number 955
N° de vente:

 

 

 
61

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1961
1961
5 décembre 1961 Le 5 décembre
Rôle général
nos 46 & 47

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règiement
de la Cour,

vu l'ordonnance du 13 janvier 1961 fixant au 15 décembre 1961
la date d'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de la République sud-africaine ;

Considérant que, dans le délai ainsi fixé, le Gouvernement de la
République sud-africaine a déposé certaines exceptions prélimi-
naires à la compétence de la Cour;

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai dans lequel
la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires;

Fixe au re? mars 1962 la date d’expiration du délai dans lequel
les Gouvernements de l’Ethiopie et du Libéria pourront présenter
un exposé écrit contenant leurs observations et conclusions sur les
exceptions soulevées par le Gouvernement de la République sud-
africaine.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le cinq décembre mil neuf cent

4
AFFAIRES S.-O. AFRICAIN (ORDONN. 5 XII 61) 62

soixante et un, en quatre exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de l’Éthiopie, au Gouvernement du Libéria et au
Gouvernement de la République sud-africaine.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET,
